Title: To Thomas Jefferson from Samuel Huntington, 1 June 1781
From: Huntington, Samuel
To: Jefferson, Thomas


        
          Sir
          In Congress June 1st. 1781.
        
        I am directed to inform you that Congress have received undoubted intelligence both from their Minister at the Court of Versailles, and the Minister of France in America by order of his Court, that the Courts of Vienna and Petersburgh have offered their mediation to the belligerent powers for the re-establishment of Peace; That these overtures had been eagerly embraced on the part of Great Britain; That France had declined her full acceptation thereof, until the concurrence of her Allies could be obtained for that purpose, at the same time observing that should she again be pressed on this head, she would be obliged to enter into a previous plan of negotiation conditionally, for herself and Allies; That Spain had answered in such manner to the proposals of the mediating powers as to shew her eventual acceptance. The intervention of such formidable powers will undoubtedly prove an event the most favorable to these United States, if by a great and timely exertion we sufficiently reduce the force of the Enemy now operating in our Country. But should languor and inaction subject us to the contempt of the negotiators all the consequences will be chargeable upon ourselves.
        This is a conjuncture that calls for the most serious consideration of these States. Congress have not a doubt in their minds, but that each State in the union is determined to support the confederacy, that has been so solemnly entered into through every difficulty, and hand it down unimpaired to their posterity. Under these impressions Congress can with confidence call on their constituents for such exertions as are proportionate to the truly critical situation of our Affairs. The plan of operations for the present campaign having been preconcerted on the principle of obliging the  enemy to abandon their possessions in every part of these States, therefore an unequivocal compliance with the demands heretofore made by Congress for provisions, men and money are what we have at present to ask for, should these means be expeditiously and punctually put into our hands, we have the most pleasing prospect of putting a speedy and happy issue to the war; by driving the Enemy from their present possessions in every part of these States: but at all events to confine them to the sea coasts; in order to give as little room as possible to the enemy’s claim of Uti possidetis which will undoubtedly be most strenuously insisted on by them in the course of the negotiation—a claim totally inadmissible on our part, of course. Then nothing should be left unessayed by these States, to prevent the embarrassments that such a claim must inevitably produce. Of consequence it is become indispensably necessary by our immediate and, under providence, successful efforts, to place ourselves in such a situation as to enable our negotiators to speak a firm and decided language becoming the Characters of Ministers of free sovereign and Independent States. We conclude with observing that from the foregoing communications we are so thoroughly convinced of the most strenuous exertions of every State in the union to accomplish the great objects herein pointed out, that Congress will immediately proceed to carry into full execution their plans adopted for defeating the ambitious views of our enemies; and be prepared to accept of peace, upon no other terms than the Independence of the thirteen United States of America in all their parts.
        By order of Congress.
        
          Sam. Huntington President
        
      